                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


CHERYL ANN MERRILL,

                    Plaintiff,

v.                                                   Case No: 6:16-cv-1984-Orl-40GJK

COMMISSIONER OF SOCIAL
SECURITY,

                    Defendant.
                                        /

                                       ORDER

      This cause is before the Court on Richard A. Culbertson's Unopposed Request for

Authorization to Charge a Reasonable Fee and Memorandum on Reasonable Fees

Pursuant to 42 U.S.C. § 406(b) (Doc. 33) filed on January 14, 2019. The United States

Magistrate Judge has submitted a report recommending that the motion be granted.

      After an independent de novo review of the record in this matter, and noting that

the parties filed a Joint Statement in Response to the Report and Recommendation (Doc.

35), noting neither party has any objections to the Report and Recommendation, the

Court agrees entirely with the findings of fact and conclusions of law in the Report and

Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed February 6, 2019 (Doc. 34), is

ADOPTED and CONFIRMED and made a part of this Order.
      2.     Richard A. Culbertson's Unopposed Request for Authorization to Charge a

Reasonable Fee and Memorandum on Reasonable Fees Pursuant to 42 U.S.C. 406(b)

(Doc. 33) is GRANTED. An award of $4,555.00 in attorney’s fees is reasonable.

      DONE AND ORDERED in Orlando, Florida on February 11, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                         2
